RESOLUCIÓN
Vista la moción en auxilio de jurisdicción al amparo de la Regla 50 del Reglamento de este Tribunal, 4 L.ER.A. Ap. I-A, se ordena la paralización de los procedimientos en el tribunal de instancia hasta que otra cosa disponga este Tribunal.

Notifíquese por teléfono y por correo.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto disidente preliminar, al cual se une el Juez Asociado Señor Rebollo López.
(Fdo.) Francisco R. Agrait Liado

Secretario General

*383—o—